 1                                 UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                 ***
 4   JOSHCO TECH, LLC, a Nevada limited                       Case No. 2:20-cv-00450-APG-EJY
     liability company,
 5
                     Plaintiff,                                             ORDER
 6
               v.
 7
     MAX VA BENEFITS CONSULTING
 8   SERVICES, INC., a California corporation;
     JOSE BRICENO, an individual,
 9
                     Defendants.
10

11             Before the Court is the Unopposed Motion to Extend the Time for Defendants to Answer or
12   Otherwise Respond to the Complaint (ECF No. 9). In the Motion, Plaintiff states that Defendants
13   seek an extension to April 10, 2020, to respond to Plaintiff’s Complaint, to which Plaintiff does not
14   object.
15             Accordingly, IT IS HEREBY ORDERED that the Unopposed Motion to Extend the Time
16   for Defendants to Answer or Otherwise Respond to the Complaint (ECF No. 9) is GRANTED.
17

18             DATED: March 30, 2020
19

20

21
                                                  ELAYNA J. YOUCHAH
22                                                UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28
                                                     1
